United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0853
Issued: October 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2017 appellant filed a timely appeal from an October 4, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision of March 15, 2016 to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the October 4, 2016 decision. However, since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

FACTUAL HISTORY
On December 30, 2013 appellant, then a 48-year-old mail clerk working modified duty,
filed a traumatic injury claim (Form CA-1) alleging that on December 28, 2013 she experienced
left arm pain and numbness when she walked through the lobby helping customers and felt
something pop in her shoulder. She stopped work on December 28, 2013.
A December 28, 2013 paramedic report by Michael Wheeler related that appellant was
treated for acute onset of neck and left shoulder pain. The report noted that appellant was
helping a customer at work and felt a pop in her shoulder and neck.
A December 28, 2013 emergency room record noted that appellant was evaluated for
chronic neck pain and diagnosed with neck spasm by Dr. Carl Stilson, Board-certified in
emergency medicine.
In a December 30, 2013 injury report, Dr. Edward Mittleman, a family practitioner,
described the December 28, 2013 employment incident and the medical treatment that appellant
had received. He reviewed appellant’s history and noted that she had a previous workers’
compensation injury involving her neck,3 which required surgery in July 2011. Upon physical
examination of appellant’s left shoulder, Dr. Mittleman observed crepitus and tenderness of the
acromioclavicular joint. He provided range of motion findings. Dr. Mittleman diagnosed left
shoulder supraspinatus tendinopathy (aggravation), left shoulder subacromial bursitis
(aggravation), and left shoulder AC joint arthropathy (aggravation). He opined that the
December 28, 2013 employment incident resulted in an aggravation of the pathology in
appellant’s left shoulder. Dr. Mittleman provided a duty status report (Form CA-17), which
indicated that appellant could return to work with restrictions.
A December 30, 2013 left shoulder magnetic resonance imaging (MRI) scan report by
Dr. Vikram Hatti, a Board-certified radiologist, showed no full-thickness tear of the rotator cuff,
subacromial bursitis, acromioclavicular (AC) joint arthropathy, or supraspinatus tendinopathy.
In a January 31, 2014 attending physician’s report (Form CA-20), Dr. Mittleman noted a
history of injury that appellant was working in the lobby with a customer when something
popped in her left shoulder. He provided physical examination findings and diagnosed
supraspinatus tendinopathy and subacromial bursitis. Dr. Mittleman checked a box marked
“yes” indicating that appellant’s condition was caused or aggravated by the employment activity
at the time of her employment incident.
By letter dated February 3, 2014, OWCP advised appellant that the evidence received
was insufficient to establish her traumatic injury claim. It requested that she respond to the
attached development questionnaire in order to substantiate the factual element of her claim and
provide additional medical evidence to establish a diagnosed medical condition causally related
to the alleged employment incident. Appellant was afforded 30 days to submit the necessary
evidence.
3

The record reveals that OWCP previously accepted an April 29, 2009 claim for cervical spondylosis under
OWCP File No. xxxxxx601 for which she received wage-loss compensation on the periodic rolls.

2

Appellant thereafter submitted a December 9, 2009 left shoulder MRI scan report by
Dr. David Stoller, a Board-certified radiologist, who noted mild supraspinatus tendinosis with
articular surface fraying, mild infraspinatus tendinosis, and moderate subscapularis tendinosis.
In a February 20, 2014 report, Dr. Mittleman reviewed appellant’s work history and
noted that appellant had a previous left shoulder injury. He accurately described the
December 16, 2013 employment incident and the medical treatment that appellant had received.
Dr. Mittleman provided physical examination findings and diagnosed aggravation of left
shoulder impingement syndrome. He opined that in December 2013 appellant aggravated her
left shoulder impingement and continued to be symptomatic at the time of the report.
Dr. Mittleman authorized appellant to return to modified duty.
On February 28, 2014 OWCP received appellant’s response to its development
questionnaire. Appellant explained that she was in the lobby assisting customers when she
suddenly felt something pop in her shoulder area and felt another pop higher up. Shenoted that
her arm, hand, and face started to go numb. Appellant related that she notified a supervisor of
the injury and they called an ambulance. She reported that she had a previous work-related
shoulder injury.
OWCP denied appellant’s traumatic injury claim in a decision dated March 11, 2014. It
accepted that the December 28, 2013 employment incident occurred as alleged, but denied
appellant’s claim because the medical evidence of record was insufficient to establish that an
injury was caused or aggravated by the accepted employment incident.
Appellant disagreed with the denial of her claim.
She continued to pursue
reconsideration by OWCP and submitted various requests for reconsideration received on
April 15 and October 6, 2014, and February 2, June 18, and December 16, 2015. In support of
these requests for reconsideration, appellant submitted additional medical evidence, including
various reports predating the December 28, 2013 employment incident regarding treatment for
her complaints of ongoing neck pain radiating into her left arm and left shoulder. In reports
dated December 29, 2009 to March 8, 2010, Dr. Jack H. Akmakjian, an orthopedic surgeon,
provided examination findings and diagnosed cervical discogenic disease, cervical
radiculopathy, cervical strain, lumbar discogenic disease, lumbar radiculopathy, chronic lumbar
strain, and probable mild left shoulder impingement. He reported that appellant had worked for
the employing establishment for the past 19 years and developed chronic neck pain radiating to
her left shoulder. Dr. Akmakjian opined that it was “probable” that appellant’s complaints were
related to her employment. He requested acceptance of appellant’s lumbar and left shoulder
conditions be added to her current alleged March 11, 2009 employment injury claim.
OWCP also received a July 18, 2012 report by Dr. David T. Easley, a Board-certified
orthopedic surgeon, who described appellant’s repetitive duties as a mail carrier and noted that
her claim was accepted for cervical sprain and spondylosis without myelopathy. He noted that
appellant complained of continued neck pain and numbness and tingling in both upper
extremities. Dr. Easley reviewed appellant’s history and provided physical examination
findings. He diagnosed status-post cervical fusion, two (2) level C5-7 and bilateral rotator cuff
impingement. Dr. Easley opined that the medical probability was “greater than not” that
appellant’s residual shoulder problems were a result of cumulative trauma arising from her work.

3

He indicated in a July 30, 2012 work capacity evaluation form (Form OWCP-5c) that appellant
could work with restrictions. It was noted that appellant could not do repetitive reaching or
reaching above the shoulder due to her cervical and left shoulder symptoms.
In a March 19, 2014 letter, Dr. Mittleman indicated that prior to the December 28, 2013
employment incident appellant had preexisting left shoulder impingement. He noted that
according to diagnostic testing she also had a downsloping (type 2) acromion and hypertrophic
changes of the acromion. Dr. Mittleman explained that on December 18, 2013 appellant was
raising her left upper extremity while assisting a customer, which caused the bony acromion “to
repetitively come into contact with the supraspinatus pathologic tendon thereby producing
repetitive irritation with inflammation and pain as a result.” He requested that her claim be
accepted for aggravation of left shoulder impingement syndrome.
Appellant provided various CA-17 forms dated August 14, 2014 to December 9, 2015 by
Dr. Basimah Khulusi, Board-certified in physical medicine and rehabilitation. She noted
diagnoses of aggravation of cervical radiculopathy, left shoulder impingement, and status post
cervical fusion surgery. Dr. Khulusi initially related that appellant could return to modified duty,
but later reported that appellant was permanently, totally disabled.
OWCP received reports from Dr. Khulusi in support of appellant’s reconsideration
requests dated September 26, 2014 to December 16, 2015. Dr. Khulusi noted that she had
treated appellant for a previous April 29, 2009 claim and indicated that she reviewed appellant’s
case record regarding the current December 28, 2013 claim. She referenced various medical
reports, which noted appellant’s complaints of left shoulder pain, along with ongoing neck pain.
Dr. Khulusi provided a detailed description of the December 28, 2013 employment incident and
noted that appellant felt a pop in her shoulder followed by numbness and pain going up to her
neck and down her left arm. She related that while attending to the customer’s needs on
December 28, 2013, appellant ended up suffering an acute straining/spraining of the structures of
her neck. Dr. Khulusi explained that the straining and spraining of appellant’s neck resulted in
swelling that compromised the space for the nerve root on the left side of her neck and caused
her to have worse radicular symptoms with pain going down appellant’s left shoulder into the
left shoulder blade and down into the left arm into her fingers.
Dr. Khulusi opined that, on December 28, 2013, appellant sustained a severe aggravation
of her neck condition caused by the work activities she performed, which also aggravated the
symptoms she experienced with her neck condition. She reported that prior to the December 28,
2013 employment incident, appellant had been working eight hours per day, five days per week.
Dr. Khulusi noted that even though she was working modified duty, having to work eight hours
per day required a lot more significant level of activity of appellant’s body and neck than if she
was not working. She requested that OWCP accept appellant’s claim for aggravation of left
shoulder supraspinatus tendinopathy, aggravation of left shoulder subacromial bursitis, and
aggravation of left shoulder AC joint arthropathy.
By decisions dated July 14 and December 30, 2014, and May 1 and September 16, 2015,
and March 15, 2016, OWCP denied modification of its March 11, 2014 decision. It found that
the medical evidence of record lacked sufficient medical rationale to establish that appellant’s

4

medical conditions were causally related to the accepted December 28, 2013 employment
incident.
On May 11, 2016 appellant requested reconsideration.
Appellant submitted an April 28, 2016 report from Dr. Khulusi who asserted that she had
properly explained the mechanism of injury of how the December 28, 2013 traumatic event
aggravated appellant’s previous neck injury and neck symptoms, including pain radiating into
her left shoulder. She further asserted that appellant had met the requirement of FECA
Procedure Manual, Chapter 2, which required that appellant furnish medical evidence in the form
of a comprehensive medical report from a physician that addressed the description of the
mechanism of injury. Dr. Khulusi opined that on December 28, 2013 appellant suffered a
traumatic event on the job that had been documented in the emergency room of the hospital. She
requested that OWCP accept appellant’s claim for acute cervical sprain/strain and temporary
aggravation of cervical radiculopathy.
In a decision dated August 5, 2016, OWCP denied further merit review of appellant’s
claim under 5 U.S.C. § 8128(a). It found that the medical evidence submitted was cumulative
and substantially similar to evidence that was previously reviewed.
On September 22, 2016 appellant again requested reconsideration.
In a September 1, 2016 report, Dr. Khulusi explained the difference between “cause of
injury” and “mechanism of injury” and asserted that OWCP’s claims examiner could not tell the
difference between the two categories. She requested that OWCP refer back to her explanation
about appellant’s mechanism of injury in her narrative reports dated January 12 and
December 16, 2015. Dr. Khulusi referenced FECA Procedure Manual, Part 2, Chapter 2 and
requested that OWCP refer appellant’s claim to a second opinion examiner. She related that
appellant’s neurosurgeon, who had performed appellant’s neck fusion surgery, recommended
that appellant be permanently disabled, but instead of following his recommendations OWCP
had sent appellant back to work. Dr. Khulusi opined that appellant should not have been
working on December 28, 2013 because she was at a very high risk of getting injured from doing
her work activities.
By decision dated October 4, 2016, OWCP denied appellant’s reconsideration request,
finding that it neither raised substantive legal questions, nor included new and relevant evidence
sufficient to warrant further merit review of appellant’s claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.4

4

5 U.S.C. § 8128(a)

5

To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5
A request for reconsideration must also be received by OWCP within one year of the date
of its decision for which review is sought.6 If it chooses to grant reconsideration, it reopens and
reviews the case on its merits.7 If the request is timely but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim.
Appellant has not shown that OWCP erroneously applied or interpreted a specific point
of law; she has not advanced a relevant legal argument not previously considered by OWCP; nor
she has not submitted relevant and pertinent new evidence not previously considered by OWCP.
In support of her September 22, 2016 reconsideration request, appellant submitted a
September 1, 2016 report by Dr. Khulusi, which was not previously submitted. She asserted that
OWCP’s claims examiner could not tell the difference between cause of injury and mechanism
of injury and referred OWCP back to her explanation of mechanism of injury in her reports dated
January 12 and December 16, 2015. Dr. Khulusi referenced FECA Procedure Manual, Part 2,
Chapter 2 and requested that OWCP refer appellant’s claim to a second opinion examiner. She
opined that appellant should not have been working on December 28, 2013 because she was at a
very high risk of getting injured from doing her work activities. The Board notes that
Dr. Khulusi merely reiterated findings and conclusions from her prior reports, dated
September 26, 2014 to April 28, 2016, which had been previously reviewed by OWCP. The
Board has held that evidence that is duplicative, cumulative, or repetitive in nature is insufficient
to warrant reopening a claim for merit review.9
On appeal appellant argues the merits of her claim. As noted above, however, the Board
does not have jurisdiction over the merits of appellant’s claim. The Board finds that appellant
failed to show that OWCP erroneously applied or interpreted a specific point of law and failed to
5

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
6

20 C.F.R. § 10.607(a).

7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9

See S.H., Docket No. 17-0022 (issued May 2, 2017).

6

advance a point of law not previously considered by OWCP and her submissions did not
constitute pertinent and relevant evidence not previously considered.10
Consequently, appellant has not met any of the regulatory requirements and OWCP
properly declined her request for reconsideration of the merits of her claim under 5 U.S.C.
§ 8128(a).11
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 4, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

Supra note 5.

11

A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006).

7

